Citation Nr: 0215045	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  97-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1972.  
He served in the Republic of Vietnam from July to November 
1971.



This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, Montana, which denied the veteran's claim for 
entitlement to post-traumatic stress disorder (PTSD).  The 
veteran appealed this determination.  In May 1998, the Board 
of Veterans' Appeals (Board) remanded this case for 
development of the evidence.  During the pendency of the 
appeal the veteran changed his residence and development of 
the case was conducted by the RO in North Little Rock, 
Arkansas.  The case has now been returned for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on 
veteran's appeal has been obtained.

2.  The veteran did not engage in combat with an enemy.

3.  The probative and competent evidence shows that the 
veteran does not have PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (1999 and 2001). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed to the extent possible and no further assistance to 
the veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is 
recognized by the Board that the provisions of 38 U.S.C.A. 
§ 5103A (duty to assist) did not become effective until the 
fall of 2000.  These provisions were considered by VA in the 
supplemental statement of the case (SSOC) issued in May 2002.  
VA also had the opportunity to apply the duty to assist 
provisions found at 38 U.S.C.A. § 5107(b) (West 1991) that 
existed prior to November 2000 as indicated in the statement 
of the case (SOC) issued in November 1996.  Therefore, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 and 
the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued by 
the RO in November 1995, June 1998, September 1998, November 
1998, April 1999, and May 2001, the veteran was informed of 
the actions he must take and the type of evidence required in 
order to establish entitlement to service connection for 
PTSD, to include medical evidence of a diagnosis of PTSD and 
a detailed stressor statement so the events could be 
verified.  These documents, in addition to the Board's remand 
of May 1998, also notified the veteran of the development 
that would be completed by VA in substantiating his claim.  
In the SOC of November 1996 and the SSOC of May 2002, VA 
specifically notified the veteran of the evidence that it had 
considered.  Thus, the requirements of 38 U.S.C.A. §§ 5103(a) 
and 5103A have been met.  

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical and personnel records, 
VA treatment records, and medical evidence in the possession 
of the Social Security Administration (SSA).  As the veteran 
has repeatedly failed to cooperate in providing detailed 
descriptions of his stressors, to include date, place, and 
unit/individuals involved, VA cannot verify his claimed 
stressors with the military's Center for Research of Unit 
Records (Center).  In addition, the veteran was afforded a VA 
compensation examination in December 1995 regarding his claim 
for PTSD.  The examiner provided an accurate medical history 
based on a review of the claims file, the veteran's 
subjective complaints, a detailed mental status examination, 
and an opinion on the existence and severity of the veteran's 
psychiatric disabilities.  Therefore, this examination is 
adequate for providing evidence as to whether the veteran has 
service-related PTSD.  Finally, the veteran was afforded an 
opportunity to have a hearing before VA on the VA Form 1-9 
(Appeal to Board of Veterans' Appeals) he submitted in 
January 1997.  However, he indicated that he did not wish to 
have such a hearing.

In letters dated in March 1995 and January 1996, private 
healthcare professionals mentioned PTSD.  VA has attempted to 
obtain treatment records from these healthcare providers, but 
the attempts have been futile due to the veteran's failure to 
cooperate.  In the Board's remand of May 1998, he was 
informed of the importance of these medical records and the 
RO specifically requested in a June 1998 letter that he 
provide the appropriate release forms in order to obtain this 
evidence.  While the veteran did provide signed release forms 
for other physicians, he failed to provide any release forms 
for the healthcare providers who authored the letters dated 
in March 1995 and January 1996.  The veteran was also made 
aware of the adverse consequences of this failure in the SSOC 
of May 2002.  Due to the veteran's failure to cooperate, the 
Board finds that any further attempts to obtain this evidence 
would be futile.  See Gobber v. Derwinksi, 2 Vet. App. 470, 
472 (1992) (VA's duty to assist is not a duty to prove a 
claim with the claimant only in a passive role.) 

Thus, no further development is required based on the remand 
instructions of May 1998.  The RO has fully complied with the 
remand instructions to the extent possible, to include 
requesting identification of all healthcare providers 
treating the claimed PTSD and obtaining medical evidence in 
the possession of the SSA.  In addition, the RO has 
repeatedly requested a detailed stressor statement from the 
veteran.  Therefore, no further development is warranted 
based on the remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

On light of the above, the Board concludes that no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the veteran's claim.  38 U.S.C.A. 5103A.  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303, a personality disorder is not a disease or 
disability that is entitled to service connection under the 
applicable laws and regulations.  Under 38 C.F.R. § 3.304(f) 
(as in effect prior to March 7, 1997), service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register reflecting the decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997). The regulations were 
made effective from the date of the Cohen decision and in 
pertinent part provide as follows:

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.124(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. § 
3.304(f) and 38 C.F.R. § 4.125 (2000) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)).  

Thus, the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat but that an alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be evidence to corroborate any 
such stressors.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The Board notes that he veteran has alleged that he 
experienced a number of stressors during his military service 
in Vietnam, to include seeing dismembered bodies that 
resulted from an ambush of a Vietnamese convey while flying 
over the scene in a helicopter, having a wounded soldier on a 
hospital gurney attempt to take his sidearm in order to 
commit suicide, and seeing dead and mutilated bodies while 
cleaning up the site of an enemy attack.  After repeated 
requests, the veteran has failed to provide further details 
of these claimed stressors regarding dates, places, and 
units/individuals involved.  Thus, it would be fruitless for 
VA to try to obtain corroboration of the claimed stressors. 

According to his military personnel records, the veteran 
served as a cook in Vietnam from July to November 1971.  He 
was awarded the National Defense Service Medal and the 
Vietnam Service Meal with two stars.  The veteran was never 
awarded a decoration for combat or valor, and he has not 
claimed to have been involved in combat with the enemy.  

The veteran's own descriptions of his military service and 
alleged stressors and his service records support the 
conclusion that he did not engage in combat with an enemy.  
The phrase "engaged in combat with the enemy" found at 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The determination of whether a particular 
veteran engaged in combat with an enemy is a factual 
determination based on the circumstances of a particular 
veteran's military service.  VAOPGCPREC 12-99 (Oct. 18, 
1999); see also Gaines v. West, 11 Vet. App. 353 (1998).  As 
neither the military records nor lay evidence shows that he 
was engaged in combat with an enemy, the Board finds that the 
presumptions of 38 U.S.C.A. § 1154(b) are not warranted in 
the current case and under both versions of 38 C.F.R. 
§ 3.304(f) some stressor corroboration is necessary.  
Although it is not inconceivable that a military cook serving 
in Vietnam might have witnessed the events described by the 
veteran, there is no evidence corroborating his claimed 
stressors and he has not cooperated in development of 
information required to attempt to obtain corroboration of 
these claimed stressors.  Nothing in either the old and or 
revised version of 38 C.F.R. § 3.304(f) requires VA to accept 
a non-combat veteran's alleged stressor without some 
supporting evidence.  

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, VA must assume that 
this diagnosis was made in accordance with the applicable 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  If the 
veteran has received such a diagnosis, VA can reject it only 
based on a finding that the preponderance of the evidence is 
against: 1) a PTSD diagnosis, 2) the occurrence of the in-
service stressor(s), or 3) the connection of the present 
condition to the in-service stressor.  The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations.  See 38 C.F.R. § 4.125(b); Cohen, 
10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence and submit a clear analysis of the evidence 
that it finds persuasive or unpersuasive with respect to a 
particular issue.  38 U.S.C.A. § 7104(d)(1) (West 1991); See 
also Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  If a fair 
preponderance of the evidence is against a claim, then it is 
to be denied.  Hayes, 5 Vet. App. at 70; see also Cohen, 10 
Vet. App. at 150, 151 (The Board may deny a claim for service 
connection for PTSD, after appropriate medical clarification 
has been obtained, based on an adequate statement of reasons 
and basis).

The veteran has asserted that his current psychiatric 
disability is PTSD and is related to his military service.  
Additionally, his spouse and children have submitted written 
statements noting his changed behavior in recent years.  
Laypersons may report their observations but are not 
competent to proffer a medical diagnosis or an opinion on the 
etiology of any psychiatric disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board must 
rely on medical evidence and competent medical opinions in 
respect to those matters. 

The veteran's service medical records do not reflect any 
complaints or findings of a psychiatric disorder and the 
evidence as a whole shows that his psychiatric problems had 
their onset years after service.  

A VA outpatient record of February 1995 notes an impression 
of migraine headaches with depressive features.  At a 
neuropsychological evaluation in March 1995, which included 
psychological testing, a history of psychiatric problems for 
the past two and a half years was noted.  The diagnostic 
impression was major depression.  An initial mental health 
clinic evaluation of April 1995 reflects the veteran's 
complaint of psychiatric problems for the past five years.  
The impression was major depression.  The veteran was 
hospitalized at a VA facility from June to July 1995, with 
final diagnoses of dysthymia, adjustment disorder with mixed 
features, and dependent personality traits.  The hospital 
report does not refer to any in-service stressors or to the 
veteran's service in Vietnam.  Rather, his stressors were 
listed as "problems with social environment, employment, and 
economy."  Follow-up outpatient treatment was provided by VA 
from August to September 1995; however, no assessment was 
noted in these records.  VA mental hygiene clinic records 
from 1997 note assessments of dysthymic disorder, major 
depressive disorder, and narcissistic traits.  They do not 
reflect diagnoses of PTSD.  

The veteran underwent a VA psychiatric examination in 
December 1995.  He indicated that he had been unable to work 
for the past three years, while claiming to have experienced 
psychiatric symptoms for a number of years.  In regard to his 
military history, the veteran reported that he had served in 
Vietnam as a ration truck driver and night baker and that he 
did not have any combat experience.  His subjective 
complaints were noted, including hallucinations, which were 
not reported to relate to the military.  He also reported 
difficulty sleeping and lots of dreams of dead bodies and 
blood.  It was noted that the veteran "does not know the 
meaning of these dreams because he has never been exposed to 
such dead bodies or blood."  The diagnoses were dysthymia, 
generalized anxiety disorder, and dependent personality 
traits.  His stressors were noted to be problems with his 
social environment and employment.  The examiner indicated 
that the diagnoses were based on an interview with the 
veteran and a review of his claims file.  While acknowledging 
that the veteran served in Vietnam, the examiner noted that 
the possibility of a diagnosis of PTSD was ruled out inasmuch 
as the veteran did not have combat experience or a specific 
traumatic event.  

In a letter of October 1995, a private physician, Richard G. 
Seal, D.O., indicated that he had "thoroughly examined" the 
veteran and found that he was permanently and totally 
disabled due to an affective disorder resulting from Agent 
Orange exposure (not stating any basis for that opinion).  In 
a letter of January 1996 to a VA hospital, Dr. Seal said, 
"Please place this patient's evaluation for post traumatic 
stress disorder," noting that the veteran suffered from 
unclassified psychomotor impairment.  Dr. Seal did not 
provide any examination report, clinical evidence, or any 
explanation for his comments.  

A private therapist, F. Gene Olbert, M.Ed., in a letter of 
March 1995 (which apparently should have been dated "1996") 
indicated that Dr. Mark Bowlan (apparently a psychiatrist 
associated with Dr. Seal) had referred the veteran in order 
to deal with depression issues caused by severe headaches.  
Mr. Olbert noted that through Dr. Bowlan the veteran had been 
diagnosed as having PTSD with dysthymic reaction.  Mr. Olbert 
did not provide basis for the alleged diagnosis of PTSD, the 
stressors upon which any such diagnosis was based, or any 
other relevant information.  

In an Administrative Law Judge's decision of September 1995, 
the veteran was awarded SSA disability benefits on the basis 
of his psychiatric disability, characterized as affective 
(mood) disorder and dysthymia.  It appears that most of the 
clinical evidence reviewed in making this determination was 
the veteran's VA treatment records.  

The SSA provided the veteran with a physical examination in 
August 1999.  The examiner noted that he had given the 
veteran a "mini-mental status exam" which revealed 
significant dementia.  The impressions included dementia of 
unknown etiology.  

In late August 1999, the SSA referred the veteran for a 
psychiatric evaluation.  It was noted that the veteran had 
first been diagnosed with manic depression in his thirties 
and was a poor historian.  The veteran acknowledged that he 
heard voices off and on, having last heard a voice two weeks 
prior to his examination.  The veteran reported that he had 
served in Vietnam for 6 months and had seen people die, 
claiming to have served as a cook at first and then driving a 
truck, having to "clean up the dirt," and having to pick up 
bodies on the "death detail."  He reported that he had 
flashbacks of these experiences.  However, the veteran's 
service personnel records show that he was a cook during his 
entire tour in Vietnam and do not support the other claimed 
duties, including on any "death detail."  In any event, 
even with consideration of the alleged duties, the examiner 
only diagnosed mild bipolar disorder and history of a seizure 
disorder, and did not diagnose PTSD.  

A SSA psychiatric review was prepared in September 1999.  The 
examiner noted that the veteran complained of flashbacks of 
his Vietnam experiences; however, the examiner found that the 
veteran was a poor historian and gave short, abrupt answers.  
The examiner noted that the veteran was not trying very hard 
to answer the questions and that he had been diagnosed with 
bipolar disorder in the past.  The veteran indicated that he 
had not taken his medication in the past year and had not 
seen a psychiatrist in the last six months.  He complained of 
hearing demanding voices.  He was noted not to have evidence 
of a sign or symptom cluster or syndrome of any anxiety 
disorder.  According to DSM-IV, PTSD is an anxiety disorder.  

Thus, despite some private medical evidence referring to 
PTSD, such evidence does not identify any stressors or 
provide the bases for any PTSD diagnoses and does not 
indicate that any diagnosis of PTSD was based on the 
veteran's alleged Vietnam experiences.  

Most of the medical evidence indicates that the veteran has a 
psychiatric disorder other than PTSD.  In that regard, the 
December 1995 VA psychiatric examiner did not diagnose PTSD.  
At that time, although the veteran reported having dreams of 
dead bodies and blood, he denied having been exposed to dead 
bodies, which is inconsistent with some of his alleged 
stressors.  In any event, the examiner reviewed the claims 
file and concluded that a diagnosis of PTSD was not warranted  
In addition, the SSA psychiatric evaluation of August 1999, 
which included a detailed interview, description of the 
veteran's alleged military stressors, and apparently a review 
of his medical history, also did not result in a diagnosis of 
PTSD.

As reflected above, there is scant reference in the medical 
evidence to the veteran having PTSD.  In Dr. Seal's October 
1995 letter he said that the veteran had been thoroughly 
examined and evaluated and that he had an affective disorder.  
PTSD is not an affective disorder.  See DSM IV.  Only a few 
months later Dr. Seal mentioned PTSD, while stating that the 
veteran had psychomotor impairment.  This letter does not 
contain a diagnosis of PTSD and does not mention the 
veteran's military service.  Mr. Olbert then wrote that the 
veteran had been referred to him regarding depression issues 
and headaches, while also noting that Dr. Bowlan had 
diagnosed post traumatic stress syndrome with dysthymic 
reaction.  However, nothing in Mr. Olbert's letter even 
mentions the veteran's military service or suggests the basis 
for the reported diagnosis.  Although the veteran submitted 
these private statements in support of his claim, he never 
submitted anything from Dr. Bowlan, who purportedly made the 
diagnosis, and, when requested, did not authorize VA to 
obtain records from Dr. Bowlan.  Thus, these letters either 
do not report a diagnosis of PTSD or do not link any such 
diagnosis to service and, accordingly, they are not probative 
of whether the veteran has PTSD of service origin.  

The most detailed and extensive medical evidence, to include 
the reports of thorough psychiatric examinations in December 
1995 and August 1999, do not reflect any diagnosis of PTSD, 
even though they note the stressors stated by the veteran.  
Nor does the VA hospital report of mid-1995 or the extensive 
VA outpatient records indicate that the veteran has PTSD.  
Accordingly, inasmuch as the only diagnosis of PTSD was 
reportedly made by one doctor and then noted in a different 
doctor's letter, with no indication that it is related to 
military service, the Board concludes that the preponderance 
of the evidence is against the claim, and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Inasmuch as the veteran did not provide stressor 
details when previously requested and in the absence of 
probative evidence of a diagnosis of service related PTSD, 
further development in respect to obtaining stressor 
corroboration or in pursuit of a diagnosis of PTSD is not 
warranted and entitlement to service connection for PTSD must 
be denied.  




ORDER

Entitlement to service connection for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

